DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A mounting system for a powertrain of a vehicle, the mounting system comprising: mounting units configured to mount the powertrain to a first vehicle body frame and a second vehicle body frame, which are disposed on both sides of the vehicle and extended in a forward and backward direction of the vehicle, wherein each mounting unit of the mounting units comprises: a vehicle body-side bracket, a powertrain-side bracket and an insulator installed between the vehicle body-side bracket and the powertrain-side bracket and configured to insulate a vibration, wherein the vehicle body-side bracket and the powertrain-side bracket are fixed to a corresponding vehicle body frame among the first and second vehicle body frames, and wherein the vehicle body-side bracket as coupled to an outer surface of the corresponding vehicle body frame is configured to extend in a downward direction of the corresponding vehicle body frame, and the vehicle body-side bracket and the insulator are located in an outer space of the corresponding vehicle body frame, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle powertrain mounting systems (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of independent claim 1 as noted above.
In particular, Tate (US 4,593,786), Nozaki et al. (US 7,886,861) and Gawlik et al. (US 3,773,132) and the prior art fail to disclose inter alia: a vehicle body-side bracket, a powertrain-side bracket and an insulator installed between the vehicle body-side bracket and the powertrain-side bracket and configured to insulate a vibration, wherein the vehicle body-side bracket and the powertrain-side bracket are fixed to a corresponding vehicle body frame among the first and second vehicle body frames, and wherein the vehicle body-side bracket as coupled to an outer surface of the corresponding vehicle body frame is configured to extend in a downward direction of the corresponding vehicle body frame, and the vehicle body-side bracket and the insulator are located in an outer space of the corresponding vehicle body frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES M DOLAK/Primary Examiner, Art Unit 3618